DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 April 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 37-39, 41-42, 44 and 47 are objected to because of the following informalities:  The listed dependent claims introduce another (English) spelling of “color” which is inconsistent with the spelling used in the claims that they depend from.  
Claim 39 uses two inconsistent spellings of the word “color”.  Appropriate correction is required.
Claim 46 is objected to because “adjustment signal for reconstruction an original input signal using the first encoded signal” should be “adjustment signal for reconstruction of an original input signal using the first encoded signal” or “adjustment signal for reconstructing an original input signal using the first encoded signal”. Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 31-37, 39-41, 43, 45-46 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al., (From IDS: US 2010/0046612).

Regarding claim 31: Sun teaches a method of encoding a signal [¶0041 teaches: video encoding tool (200) in conjunction with which some described techniques (i.e. method of encoding a signal) may be implemented], the method comprising: 
processing an input signal at least by converting the input signal from a first color space to a second color space, to produce a first processed signal [¶0045 teaches: mapping one set of colors to another set of colors]; 
encoding, by a first encoding module, the first processed signal to generate a first encoded signal [¶0044 teaches: The encoding tool (200) includes a first scaler (210) which accepts input video pictures (205) and outputs base layer video to the base layer encoder (220).]; 
[¶0047 teaches: the base layer encoder (220) makes available reconstructed (i.e. decoded) base layer video]; 
processing the decoded signal at least by converting the decoded signal from the second color space to the first color space [¶0048 teaches: then the inverse scaler (230) may upsample or otherwise inverse scale the reconstructed base layer video so that it has a higher sample depth, spatial resolution, chroma sampling rate, etc.], to produce a second processed signal [¶0048 teaches: the inverse scaler (230) can perform inverse tone mapping (e.g., from one color gamut to another)]; 
processing, by a second encoding module [¶0052 teaches: the inter-layer residual video can itself be separated into multiple layers of residual video for encoding with separate residual encoders], the second processed signal and the input signal to generate a second encoded signal [¶0041 teaches: encoding tool (200) receives a sequence of video pictures including an input picture (205) and produces a base layer bit stream (295) and one or more enhancement layer bit streams (298)].

Regarding claim 32: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the second encoded signal contains additional ancillary data for reconstruction of the input signal using the first encoded signal [¶0068 teaches: The encoding tool later signals the filter strength parameter(s) as side information in an enhancement layer bit stream or side information signaled out of band. During decoding, a decoding tool parses the filter strength parameter (s) from an enhancement layer bit stream (or side channel)and adjusts the lowpass filter.].

Regarding claim 33: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the second encoded signal comprises a residual signal or an adjustment signal for reconstruction of the input signal using the first encoded signal [¶0049 teaches residual video represents differences (but not necessarily all differences) between the reconstructed base layer video and the input video].

Regarding claim 34: the essence of the claim is taught above in the rejection of claim 33.
In addition, Sun teaches wherein generating the residual signal or the adjustment signal comprises taking a difference between the input signal and the second processed signal [¶0049 teaches: teaches: a differentiator subtracts samples of the reconstructed base layer video from corresponding samples of the input video to produce this inter-layer residual video].

Regarding claim 35: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the method comprises down-sampling the input signal [¶0044 teaches: The first scaler (210) may downsample or otherwise scale the input video pictures (205), for example, to reduce sample depth, spatial resolution and/or chroma sampling resolution.].

Regarding claim 36: the essence of the claim is taught above in the rejection of claim 35.
In addition, Sun teaches wherein the down-sampling reduces a resolution of the input signal [¶0044 teaches: The first scaler (210) may downsample or otherwise scale the input video pictures (205), for example, to reduce sample depth, spatial resolution (i.e. reduces a resolution) and/or chroma sampling resolution (i.e. reduces a resolution).].

Regarding claim 37: the essence of the claim is taught above in the rejection of claim 35.
In addition, Sun teaches wherein the method comprises down-sampling the input signal before converting the input signal from a first colour space to a second colour space [¶0046 teaches: filters and downsamples the video, adds a dithering signal, and outputs base layer video with a lower sample depth and lower chroma sampling rate] and up-sampling the decoded signal before converting the decoded signal from the second colour space to the first colour space [¶0048 teaches: inverse scaler (230) may upsample or otherwise inverse scale the reconstructed (i.e. decoded) base layer video; and to compensate for tone mapping during scaling, the inverse scaler (230) can perform inverse tone mapping (e.g., from one color gamut to another) at the same sample depth or a higher sample depth.].

Regarding claim 39: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the converting from a first colour space to a second colour space comprises one or more of the following operations: mapping a color space; [¶0010 teaches: The tool can also perform inverse tone mapping on the results of the filtering and upsampling.].

Regarding claim 40: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the input signal comprises a plurality of frames in succession [¶00 teaches: The tool (200) processes video pictures. The term "picture" generally refers to source, coded, or reconstructed image data. For progressive video, a picture is a progressive video frame.], and wherein each successive frame is encoded by the first encoding module [See Fig. 2, element 220].

Regarding claim 41: the essence of the claim is taught above in the rejection of claim 31.
In addition, Sun teaches wherein the step of converting the input signal from a first colour space to a second colour space is non-linear [¶0127 teaches: remapping operations are implemented by look-up table(s) or other non-linear rules.].

Regarding claim 43: the claim is merely a method of decoding a signal, the method comprising the complement of the encoding method of claim 31. Sun teaches a method of [encoding or decoding, ¶0017]  Therefore, the rejection of claim 31 applies equally as well to this claim.

Regarding claim 45: the claim is merely a method of decoding a signal, the method comprising the complement of the encoding method of claim 32. Sun teaches a method of decoding [encoding or decoding, ¶0017]  Therefore, the rejection of claim 32 applies equally as well to this claim.

Regarding claim 46: the claim is merely a method of decoding a signal, the method comprising the complement of the encoding method of claim 33. Sun teaches a method of decoding [encoding or decoding, ¶0017].  Therefore, the rejection of claim 33 applies equally as well to this claim.

Regarding claim 50: the claim is merely a non-transitory computer-readable storage medium comprising instructions which when executed by a processor cause the processor to carry out the encoding method of claim 33. Sun teaches a non-transitory computer-readable storage medium [The techniques and tools can be described in the general context of computer-readable media, ¶0038]. Therefore, the rejection of claim 33 applies equally as well to this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 38, 44, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Su et al., (From IDS: US 2018/0220144).

Regarding claim 38: the essence of the claim is taught above in the rejection of claim 35.
However, it does not appear that Sun explicitly teaches wherein the method comprises down-sampling the input signal after converting the input signal from a first colour space to a second colour space and up-sampling the decoded signal after converting the decoded signal from the second colour space to the first colour space.
In a related field of endeavor, Su teaches wherein the method comprises down-sampling the input signal after converting the input signal from a first colour space to a second colour space [¶0046 teaches: Following the color conversion (105) to IPT-PQ, signal (107) is downscaled by down-scaler (115) to generate signal (117) at a second resolution (e.g., HD 1080p) lower than the original spatial resolution.] and up-sampling the decoded signal after converting the decoded signal from the second colour space to the first colour space [¶0050 teaches: Following decoding (135), its output is processed by backward reshaping unit (140), which implements the reverse of forward reshaping (125), and up-scaler (145), which up-scales the output of the backward reshaping unit back to the same spatial resolution as signal (102), to generate an EDR signal (147) at the same resolution and dynamic range as signal (112)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Su’s teaching of down-sampling the input signal after converting the input signal from a first colour space to a second colour space into Sun’s method of encoding a signal for the benefit, as taught by Su, of efficient scalable video coding and delivery of HDR video. [Su, ¶0092]

Regarding claim 44: the essence of the claim is taught above in the rejection of claim 43.
However, it does not appear that Sun explicitly teaches comprising selecting to convert the combined decoded signal back to the first colour space when a display is capable of displaying a signal only in the first colour space.
In a related field of endeavor, Su teaches comprising selecting to convert the combined decoded signal back to the first colour space when a display is capable of displaying a signal only in the first colour space [¶0040 teaches: the normalization may be based on the maximum luminance of a target display; and ¶0053 teaches: its output signal (142) may be translated to another format (e.g., YCbCr or RGB) and generate HDR BL signal (189) at a reduced resolution].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Su’s teaching of selecting to convert a decoded signal back to a first colour space into Sun’s method of coding a signal for the benefit, as taught by Su, of efficient scalable video coding and delivery of HDR video. [Su, ¶0092]

Regarding claim 47: the essence of the claim is taught above in the rejection of claim 43.
However, it does not appear that Sun explicitly teaches wherein the converting from a first colour space to a second colour space comprises converting from a non-high dynamic range signal to a dynamic range signal.
[¶0054 teaches: generate an HDR signal (187) at a full spatial resolution by applying the following steps: a) Decode the coded EL stream...Combine the a de-quantized residual signal (177) and the up-scaled BL signal (147) to generate a full-resolution HDR signal (182) in the IPT-PQ color space.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Su’s teaching of converting from a non-high dynamic range signal to a dynamic range signal into Sun’s method of coding a signal for the benefit, as taught by Su, of efficient scalable video coding and delivery of HDR video. [Su, ¶0092]

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun modified by Su and in view of Agostinelli, (From IDS: US 2017/0310981).

Regarding claim 48: the essence of the claim is taught above in the rejection of claim 47.
However, it does not appear that Sun modified by Su explicitly teaches wherein the converting from a first colour space to a second colour space comprises converting from a non-high dynamic range signal to a dynamic range signal comprising sensing if a connected display is unable to display the high dynamic range signal, and if so, outputting the first decoded signal.
In a related field of endeavor, Agostinelli teaches wherein the converting from a first colour space to a second colour space comprises converting from a non-high dynamic range [¶0132 teaches: The input LDR image (block El) is encoded in a legacy encoder 10 as described above with reference to FIG. 2 and then decoded in a legacy decoder 13 in order to obtain the input of processing block 11.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Agostinelli’s teaching of if a connected display is a legacy display and unable to display the high dynamic range signal, then outputting a legacy decoded signal into Sun modified by Su’s method of coding a signal for the benefit, as taught by Agostinelli, of efficient encoding and decoding of HDR images and videos. [Agostinelli, ¶0129]

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Hannuksela et al., (US 2019/0297339).

Regarding claim 49: the essence of the claim is taught above in the rejection of claim 43.
However, it does not appear that Sun explicitly teaches wherein the first encoded signal comprises all frames of the combined decoded signal, wherein each frame in the first encoded signal is decoded by the first decoding module and provides a base version of the combined decoded signal, and wherein the second encoded signal comprises enhancement information for each frame of the base version.
[¶0341 teaches: The video decoder 550 comprises a first decoder section 552 for base view component], and wherein the second encoded signal comprises enhancement information [¶0341 teaches: and a second decoder section 554 for non-base view components] for each frame of the base version.
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hannuksela’s teaching of separate decoders for base and enhancement layers into Sun’s method of decoding a signal for the benefit, as taught by Hannuksela, of  video coding to taking advantage of inter-view correlation and improving compression efficiency. [Hannuksela, ¶0199]

Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su et al., (US/20140247869) teaches decoding base layer video using enhancement layer information;
Su et al., (US/20150326896) teaches decoding including mapping a base layer to the dynamic range or color gamut of the enhancement layer, combining the layers, and mapping the combined layers to a dynamic range or color gamut appropriate for the target display;
Minoo et al., (US/20160316215) teaches a scalable video coder with parameter signaling; and
Jung et al., (US/20100226427) teaches a multilayer video encoding/decoding apparatus and method using residual videos, in which a base layer video is output by decoding a base layer bitstream, and individual layer videos are output by decoding encoded individual layer bitstreams.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485